
	
		I
		112th CONGRESS
		1st Session
		H. R. 3042
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2011
			Mr. Barletta (for
			 himself, Mr. Young of Alaska,
			 Mr. Marino,
			 Mr. Kelly,
			 Mr. Holden,
			 Mr. Fitzpatrick,
			 Mr. Welch,
			 Mr. Pitts, and
			 Mr. Platts) introduced the following
			 bill; which was referred to the Committee
			 on Small Business
		
		A BILL
		To provide for low interest loans for small businesses in
		  major disaster areas, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Disaster Loan Fairness Act of
			 2011.
		2.In
			 generalWhen the president
			 declares a major disaster under section 401 of the Stafford Act, the interest
			 rates for any loan programs or loan guarantee under the Small Business Act or
			 the Small Business Investment Act of 1958, including Home Disaster Loans,
			 Business Physical Disaster Loans, and Economic Injury Disaster Loans, will be 1
			 percent for eligible applicants in the disaster area, with or without credit
			 available elsewhere. This rate shall apply for the duration of all loans under
			 such programs made while that declaration is in effect.
		
